While I concur in the findings comprehended by the opinion and the conclusion reached, nevertheless, I feel that the opinion should include a ruling on the plea of prescription advanced by defendant. In my opinion, the plea of prescription should have been sustained, since, while this defendant and Sentell were each liable for the full amount of damages caused by Sentell's negligence, they were not joint tort-feasors bound by a perfect solidarity of obligation, and the defendant in this suit, Shreveport Packing Company, accordingly, should not have been held as a "debtor in solido" within the meaning and contemplation of Article 2097 of the Revised Civil Code providing for the interruption of prescription with regard to all such debtors as the result of suit against one.
        On Rule to Show Cause Why Petition for Rehearing should not be Dismissed.